Name: Commission Regulation (EEC) No 1473/89 of 26 May 1989 amending Regulation (EEC) No 4141/87 determining the conditions under which goods for certain categories of aircraft and ships are eligible on import for a favourable tariff arrangement by reason of their end-use
 Type: Regulation
 Subject Matter: tariff policy;  mechanical engineering;  maritime and inland waterway transport
 Date Published: nan

 30 . 5. 89 Official Journal of the European Communities No L 146/9 COMMISSION REGULATION (EEC) No 1473/89 of 26 May 1989 amending Regulation (EEC) No 4141/87 determining the conditions under which goods for certain categories of aircraft and ships are eligible on import for a favourable tariff arrangement by reason of their end-use THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, administrations, to make provision to enable the products in question to be brought into land-based operational bases and then to be moved from such bases to platforms and vice versa, as well as between platforms, such movements being the subject of an entry in the prescribed records ; Whereas the Nomenclature Committee has not delivered an opinion within the time limit set by its chairman, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 20/89 (2), and in particular Article 11 thereof, HAS ADOPTED THIS REGULATION : Whereas the combined nomenclature annexed to Regulation (EEC) No 2658/87 lays down, in Section II point A.2 of its 'Preliminary provisions' that customs duties shall be suspended in respect of goods intended for incorporation in drilling or production platforms, whether fixed of subheading ex 8430 49 or floating or submersible of subheading . 8905 20, for the purposes of their construction, repair, maintenance or conversion, and in respect of goods intended for equipping the said platforms ; whereas the same applies for tubes, pipes, cables and their connection pieces, linking these drilling or production platforms to the mainland ; whereas however, the suspensions are subject to conditions laid down in the relevant Community provisions, with a view to customs control of the use of such goods ; Whereas in order to ensure uniform application of the combined nomenclature, provisions are necessary for fixing those conditions ; Whereas Commission Regulation (EEC) No 4141 /87 (3), determined, in accordance with Section II points A.1 and B of the same 'Preliminary provisions', the conditions under which goods for certain categories of aircraft and ships are eligible on import for a favourable tariff arrangement by reason of their end-use ; Whereas, as a consequence, it is desirable to integrate Regulation (EEC) No 4141 /87 into the appropriate provisions relating to the products referred to in the abovementioned Section II point A.2 ; Whereas it is appropriate out of a concern to simplify the tasks of both the traders concerned and the customs Article 1 Regulation (EEC) No 4141 /87 is hereby amended as follows : 1 . The title is replaced by the following : 'Regulation (EEC) No 4141 /87 determining the conditions under which goods for certain categories of aircraft, ships or drilling or production platforms are eligible on import for a favourable tariff arrangement by reason of their end-use' ; 2. the following Article 9a is inserted after Article 9 : 'Article 9a 1 . At the request of the holder of an authorization granted in accordance with Article 3 of Regulation (EEC) No 4142/87, the competent customs authorities shall determine the conditions as to the places  hereinafter called "land-based operational bases"  in which the products listed in Annex II , Section B may be stored or subjected to operations of any kind.'; 2. without prejudice to the provisions of Article 9 of Regulation (EEC) No 4142/87, the movement of goods referred to in paragraph 1 above : (a) from the "land-based operational bases" to the platforms, whether they are within or outside territorial waters, and vice versa ; (') OJ No L 256, 7 . 9 . 1987, p. 1 . 0 OJ No L 4, 6 . 1 . 1989, p. 19. 0 OJ No L 387, 31 . 12. 1987, p. 76. No L 1 46/ 1 0 Official Journal of the European Communities 30. 5. 89 (b) where applicable, from the "land-based operational bases" to the point of shipment of the goods to the platforms and from the point at which goods from the platforms are unloaded to the "land-based operational bases" ; (c) From the point of shipment to the platforms, whether they are within or outside territorial waters, in cases where, by way of derogation from paragraph 1 , goods are shipped for delivery to the platforms without going via the "land-based operational bases", and vice versa ; (d) between platforms, wheter they are within or outside territorial waters, is not subjected to any formalities other than the appropriate entry in the records provided for in Article 3 (2) (c) of the abovementioned Regulation (EEC) No 4142/87.' 3 . Annex II is replaced by the folowing table : ¢ANNEX II CN code Description of goods SECTION A Miscellaneous Goods intended for incorporation in the ships, boats or other vessels falling within subheadings 8901 10 10, 8901 20 10, 8901 30 10, 8901 90 10 , 8902 00 11 , 8902 00 19, 8903 91 10, 8903 9210, 8904 00 10, 8904 00 91 , 8905 10 10, 8905 90 10, 8906 00 10 and 8906 00 91 of the combined nomenclature for the purposes of their construction, repair, maintenance or conversion or for the purposes of fitting to or equipping such ships, boats or other vessels (Section II, paragraph A.1 of the "Preliminary provisions" and subheadings 8408 10 10 to 8408 10 90 of the combined nomenclature). SECTION B Miscellaneous Products referred to under Section II, paragraph A.2 of the "Preliminary provisions of the combined nomenclature*.' Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1989. For the Commission Christiane SCRIVENER Member of the Commission